DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In view of the Appeal brief  filed on 09/20/2021, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/JOANNE HAMA/Supervisory Patent Examiner, Art Unit 1647                                                                                                                                                                                                        




Withdrawn claim rejections
Claim Rejections - 35 USC § 112
The rejection of claims 41, 42, 44, and 46-51 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn.

Claim rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 60 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, it is not clear how are the NK cells or the T cells modified in order to be used in the method claims. Additionally it is not clear what would an adenovirus comprise that would be able to produce neoepitopes displayed on the cells (which cells? The NK or T cells?
 As such the metes and bounds of the claims could not be determined.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 41, 42 44, and 48-60 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the use of second reagents that block at least two of the IL-8 signaling, the CXCR1 pathway, the CXCR2 pathway consisting of antibodies against the mentioned signaling pathways or soluble CXCRs polypeptides does not reasonably provide enablement for siRNA or miRNA or for cancers that are non-solid.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
The factors considered when determining if the disclosure satisfies the enablement requirement and whether any necessary experimentation is “undue” include, but are not limited to:
1) nature of the invention, 2) state of the prior art, 3) relative skill of those in the art, 4) level of  predictability in the art, 5) existence of working examples, 6) breadth of claims, 7) amount of direction or guidance by the inventor, and 8) quantity of experimentation needed to make or use the invention. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).

With regard to treating a tumor cell, the cell must be part of a solid tumor because otherwise one cannot conceive the infiltration of MDSC in the tumor microenvironment.
The art is aware of the use of IL-8, CXCR1 or CXCR2 inhibitors (either small molecules or antibodies against these) (see for instance the David et al. reference cited in the previous Office actions or the post filing reference Alfaro et al.- Interleukin-8 in cancer pathogenesis, treatment and follow-up. Cancer treatment reviews, 60, 24-31, 2017; see table 2). The art is not aware of using siRNA or miRNA for in vivo uses that are compatible to the method of use instantly claimed.
The specification is totally silent about the use of siRNA or miRNA for blocking the epidermal to mesenchymal transition. Except for the declarative claim, it does not offer any guidance to steps of using the RNA agents or dosages and it does not offer any working example in this respect. Thus the use of the RNA reagents for the method claimed is extremely unpredictable and, due to the lack of direction or previous experience, a person of ordinary skill in the art would have to perform a vast amount of experimentation with uncertain results. Such amount of experimentation is considered .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 41, 42, 44, and 46-50, 52-60 are rejected under 35 U.S.C. 103 as being unpatentable over David et al. in view of Alizadeh et al. and Roth AJ (all cited in the previous Office actions) and in further view of Teeling et al. (U.S. Pat. No. 7,282,568).
The claims are drawn to a method of preconditioning a tumor microenvironment prior to a treatment to a tumor cell, or to a method of treating a tumor cell in a patient by suppressing a myeloid derived suppressor cell (MDSC) comprising: contacting the tumor blocks at least one of IL-8 signaling, a CXCR1 pathway, or a CXCR2 pathway, wherein the first and second agents are administered in a first and second amounts that prevent epidermal to mesenchymal transition of the tumor cell; wherein the first reagent reduces or abrogates recruitment of MDSCs in the tumor and/or accumulation of MDSCs in the tumor, and/or inhibits expansion of MDSCs in the tumor, and wherein the first reagent is distinct from the second reagent. In the case of the method of treatment, the tumor cell is further treated with chemotherapy, radiation therapy or immunotherapy. The first reagent may be a myeloid derived suppressor cell recruitment inhibitor, a myeloid derived suppressor cell expansion inhibitor, a myeloid derived suppressor cell differentiation inhibitor, a myeloid derived suppressor cell activity inhibitor. The first and second regents may switch their positions when administered in the method. The method may further comprise determining the expression of an EMT marker after the method of preconditioning. The dose of the second reagent is between 0.1 mg-50 mg/kg. 
David et al. disclosed that tumor-derived IL-8 can bias a tumor microenvironment
(TME) into an immunosuppressive state by increasing the infiltration of myeloid-derived suppressor cells (MDSC) which have the ability to dampen anti-immune responses (see abstract; p.3, lines 1-4; and figure 1). Blocking IL-8 activity has the potential to diminish the tumor-promoting signals for MDSC activation/infiltration (p. 8, lines 10-12). The reference suggests that targeting IL-8 in combination with other immunotherapies must be undertaken to evaluate the effectiveness of strategy for overcoming tumor immunoresistance (p.8, Conclusion). Small molecule inhibitors targeting CXCR1 and in vivo.  Reparixin has also been combined with chemotherapy, and demonstrated a significant combinatorial effect as evidenced by reduced tumor metastases, tumor debulking, and reduction of CSC populations in triple negative breast cancer cell lines and xenografts. Reparixin has been used in Phase II clinical trials in pancreatic islet transplantation and delayed graft dysfunction after kidney transplantation, as well as in a Phase I clinical trial in combination with paclitaxel for the treatment of metastatic triple negative breast cancer. The trials substantiate the potential for IL-8 inhibition to be utilized in the clinic as a single agent or in combination with chemotherapeutic agents. In addition to reparixin, several other small molecule inhibitors that block CXCR2 signaling have been evaluated preclinically and/or clinically for various pathological conditions. IL-8 neutralizing antibodies have also been developed to block IL-8 signaling, two of which have been studied extensively: ABX-IL8 and HuMax-IL8 (previously HuMab10F8). Blocking IL-8 activity has the potential to diminish the tumor-promoting signals for angiogenesis, neutrophil and MDSC activation/infiltration, EMT, as well as reducing bulk tumor growth and metastasis (p. 7-8). Explaining the importance of IL8/IL-8R axis in cancer, the reference underscored that tumor cells can acquire the expression of various chemokine(s) and/or receptor(s) to exploit these signaling pathways for their own growth 
While David et al. clearly denotes the importance of blocking the IL-8/IL-8R axis in the conditioning of the tumor cells towards a better response towards therapy, it does not specifically denote the use of a two-step process claimed in the Application, is silent about the dosage of the inhibitors and it does not teach about using aldoxorubicin.
Thus, when posed with the question of attacking a tumor from various angles, a person of ordinary skill in the art would have to first obtain a more favorable TME. That means making sure that the unfavorable “characters” in the TME would be eliminated and prevented from getting reinforcements. In other words, one has to eliminate the MDSCs and block the signals that would result in increased infiltration of MDSCs. While the inhibitors of IL-8 and its receptors (CXCR1 and CXCR2) are expressly taught by David et al., the art is also aware of reagents that would eliminate MDSCs.
Alizadeh et al. disclosed that myeloid-derived suppressor cells (MDSC) expand in tumor-bearing hosts and play a central role in cancer immune evasion by inhibiting 
Roth et al. discloses that Aldoxorubicin (formerly INNO-206) has demonstrated response rates that culminated in a higher incidence of stable disease when compared to doxorubicin as a first-line treatment for patients with advanced soft tissue sarcomas, according to results from an ongoing phase IIb study. Aldoxorubicin is a combination of doxorubicin and a novel single-molecule linker that quickly binds directly to endogenous circulating albumin through the EMCH linker. Protein-hungry tumors concentrate albumin, which increases the delivery of the linker molecule (with attached doxorubicin) to tumor 
With respect to the dosing of IL-8 inhibitors, Teeling et al.  teaches that the human IL-8 monoclonal antibodies may be administered by infusion in a dosage of 0.15 to 8 mg/kg, e.g., 0.15 mg/kg, 0.5 mg/kg, 1.0 mg/kg, 1.5 mg/kg, 2.0 mg/kg, 4 mg/kg, or 8 mg/kg, on day 0 followed by 2 to 8 administrations once a week, such as 4 administrations once a week starting at day 28. The administration may be performed by continuous infusion over a period of 24 hours or over a period of more than 24 hours, in order to reduce toxic side effects thus addressing the metronomic limitation of claim 59.
 With regard to the limitation of claim 49, namely that the method further comprises determining the expression of an EMT marker, it is submitted that a practitioner is always trying to determine if the method of treatment works and, in this case, it would be obvious to test if the level of EMT is lowered in order to adjust the treatment parameters.

It would have been obvious for a person of ordinary skill in the art at the time that the invention was made to have combined the teachings of David et al., Alizadeh et al. and Roth et al. and pretreat a tumor with suppressors of MDSC and of IL-8/IL-8R axis and further treat the patient with a reasonable expectation of success, since the methods were known and tested in the art. Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art. The skilled artisan, tasked with the treatment of a tumor, would have been aware about the negative impact of MDSC and would have employed the known and tested methods known in the art to suppress the number of MDSC in the tumor microenvironment and also to block infiltration of new MDSC by blocking the IL-8/IL-8R pathway that would have attracted new MDSCs. Aldoxorubicin was a known derivative of Doxorubicin obtained by linking the doxorubicin to serum albumin for a longer half-life of the drug and which allowed concentration of the drug in the tumor, as shown by Roth AJ motivate a person of ordinary skill in the art to use it with an excellent expectation of success.
In previous Remarks as well as in the Notice of Appeal, Applicant argued that there is no motivation for a skilled artisan to further use aldoxorubicin by combining with Alizadeh and Roth because David already solved the problem of increased filtration of .

Claim 51 is rejected under 35 U.S.C. 103 as being unpatentable over David et al.
Alizadeh et al., Roth AJ and Teeling et al.  (cited supra) and in further view of Hoffman et al.
The claim adds the limitation that a third reagent is used in the method of the independent claim 41, reagent that induces the tumor cell transformation from a mesenchymal to an epidermal state.
The teachings of David et al. and Alizadeh et al. Roth AJ and Teeling et al. were presented supra and they were silent about adding a reagent that would reverse the EMT of the tumor cells.
Hoffman et al. underscore that epithelial mesenchymal transition (EMT) is associated with the invasive behavior of metastatic cancer. Although single pharmacological inhibitors can block EMT, no pharmacological agents have been reported that reverse the process once it occurs. Single agents only reverse some of the molecular changes that occur in EMT. The reference teaches combinations of pharmacological inhibitors that cause reversal of EMT in mammalian cells. By combining 
It would have been obvious for a person of ordinary skill in the art at the time that the invention was made to have combined the teachings of David et al., Alizadeh et al. Roth AJ and Teeling et al. with the teachings of Hoffman et al. and reverse the EMT with a reasonable expectation of success since the method was used successfully by Hoffman. A skilled artisan would have desired to reverse the EMT to make the tumor cells more responsive to chemotherapeutic treatment since it was known that by EMT the tumor cells loose the original cell morphology, cell-cell contacts, and thus would be more prone to metastasis. By reversing the process a practitioner would manage to further reduce the danger of metastasis and increase the chances for curing the patient.

Conclusion
No claims are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLY GERALD STOICA whose telephone number is (571)272-9941. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ELLY-GERALD STOICA
Primary Examiner
Art Unit 1647



/Elly-Gerald Stoica/Primary Examiner, Art Unit 1647